Citation Nr: 1705990	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-23 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for internal derangement of the left knee, status post arthrotomy and lateral meniscectomy with traumatic arthritis, prior to May 12, 2008 and from July 1, 2008.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, prior to May 12, 2008 and from July 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board previously remanded the Veteran's claims for further development in an August 2014 and December 2015.  The claims are now back before the Board for appellate review.

In September 2008, the RO granted a temporary 100 percent convalescence rating for the Veteran's right and left knee disabilities, under the provisions of 38 C.F.R. § 4.30, effective May 12, 2008, through June 30, 2008.  Therefore, the issues on appeal are whether the Veteran is entitled to an evaluation in excessive of 20 percent for his left knee disorder prior to May 12, 2008, and after June 30, 2008, and whether the Veteran is entitled to an initial evaluation in excess of 10 percent for his right knee disorder prior to May 12, 2008, and after June 30, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent an examination of the service-connected bilateral knee disability in March 2016.  Evidence received since this examination reflects a possible worsening since then.  In particular, of record is a January 2017 private treatment note documenting treatment for complaints of bilateral knee pain.  The impression reached after examination was severe degenerative arthritis of the knees bilaterally.  On the same report, the Veteran provided a handwritten statement describing traumatic injuries sustained to his knees three separate times during the previous six seeks.  As the evidence reflects a possible worsening since the last examination in 2016, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103a (d) (West 2014). 

Remand is further required in light of the holding in Correia v. McDonald, 28 Vet.App. 158 (2016).  In that case, the Court held that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id; 38 C.F.R. § 4.59 (2016).  A VA examination for the knees was conducted in March 2016.  The examiner provided range of motion measurements for knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The examiner did indicate that the Veteran had knee pain with weight bearing.  However, this does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's knees.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




